UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOHANNA CORDOVA ASTACIO,                                               :
                                                                       :
                                    Plaintiff,                         :   19-CV-10275 (JMF) (BCM)
                                                                       :
                  -v-                                                  :      ORDER OF SERVICE
                                                                       :
COMMISSIONER OF SOCIAL SECURITY,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of

New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the

filing fee has been waived. In accordance with this District’s Standing Order governing pro se

challenges to denials of social security benefits (see In re: Mots. J. Pleadings Social Sec. Cases,

16-MC-0171), the following briefing schedule applies:

        •    Within 90 days of service, the Commissioner must serve and file the Electronic
             Certified Administrative Record (e-CAR), which will constitute the Commissioner’s
             answer, or otherwise move against the complaint.

        •    If the Commissioner wishes to file a motion for judgment on the pleadings, the
             Commissioner must do so within 60 days of the date on which the e-CAR was filed.
             The motion must contain a full recitation of the relevant facts and a full description of
             the underlying administrative proceeding.

        •    The plaintiff must file an answering brief within 60 days of the filing of the
             Commissioner’s motion.

        •    The Commissioner may file a reply within 21 days thereafter.

        •    Generally, memoranda in support of or in opposition to any dispositive motion may
             not exceed 25 pages in length; reply memoranda may not exceed ten pages in length.
             A party seeking to exceed these page limitations must apply to the Court for leave to
           do so, with copies to all counsel, no fewer than seven days before the date on which
           the memorandum is due.

       In addition, by separate Order today, the Court is referring this case to the assigned

Magistrate Judge for a report and recommendation on any motion for judgment on the pleadings.

Magistrate Judges are judges selected by the District Judges to serve for terms of eight years.

Magistrate Judges are highly qualified and very experienced.

       To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge. If the parties consent to having the Magistrate Judge decide the case,

the Magistrate Judge replaces the District Judge, thereby speeding up the resolution of the case

(because only one judge instead of two will be involved in the case). Any appeal from a

Magistrate Judge’s decision following consent is directly to the United States Court of Appeals

for the Second Circuit in the same way that an appeal from a District Judge’s decision would be

taken. By contrast, if the parties do not consent to having the Magistrate Judge decide the case,

the Magistrate Judge will first issue a Report and Recommendation, and the District Judge will

then consider any objections either party has to the Report and Recommendation before a final

judgment is entered, at which point an appeal to the Second Circuit could be taken.

       If both parties consent to proceed before the Magistrate Judge, counsel for Defendant

must, within two weeks of the date on which Defendant enters an appearance, either mail or

email to Furman_NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this Order

(and also available at http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-

magistrate-judge). If the Court approves that form, all further proceedings will then be

                                                 2
conducted before the assigned Magistrate Judge rather than before the undersigned. An

information sheet on proceedings before magistrate judges is also attached to this Order.

       If you do not consent to having the Magistrate Judge decide your case, there will be no

adverse consequences. If either party does not consent to conducting all further proceedings

before the assigned Magistrate Judge, the parties must file a joint letter, within two weeks of the

date on which Defendant enters an appearance advising the Court that the parties do not

consent, but without disclosing the identity of the party or parties who do not consent.

       The Clerk of the Court is directed to mail a copy of this Order to Plaintiff.



       SO ORDERED.

Dated: November 14, 2019                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
                United States District Court
                Southern District of New York




                        UNITED STATES MAGISTRATE JUDGES:
                            REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district
judge and a magistrate judge. District judges are appointed for life terms by the
President. Magistrate judges are selected by a majority vote of the district judges in the
particular district and serve terms of eight years.

Referrals to the Magistrate Judge. The district judge assigned to your case may refer
the case to a magistrate judge for specific purposes. Commonly, the referral will be for
the magistrate judge to conduct the proceedings that occur before trial, such as
resolving discovery disputes or presiding over settlement conferences. A referral may
also be made for the magistrate judge to issue to the district judge a report and
recommendation on how to resolve a motion, such as a motion to dismiss or a motion
for summary judgment. The consent of the parties is not needed for the district judge to
refer the case to the magistrate judge for these purposes. If the district judge has made
such a referral, you can ask the district judge to review any magistrate judge’s decision
by filing an objection with the district judge within fourteen days of that decision. The
district judge will rule on any timely objections that you file. If you do not file an
objection, you will give up your right to challenge the magistrate judge’s decision at a
later time, including on appeal. See Rule 72 of the Federal Rules of Civil Procedure.

Consent to Proceed Before the Magistrate Judge. If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If you consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a
jury trial and a proper request for such a trial. The only difference is that the magistrate
judge – and not the district judge – would preside over that trial. Cases that proceed for
all purposes before a magistrate judge generally move more quickly than cases before a
district judge. If you consent to proceed before the magistrate judge, the district judge
plays no further role in the case. Any appeal is taken directly to the Court of Appeals. It
is your choice whether or not to consent to proceed before the magistrate judge, and all
parties must consent or the case will not proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Office and on the Court’s website.

        THE DANIEL PATRICK MOYNIHAN               THE CHARLES L. BRIEANT, JR.
         UNITED STATES COURTHOUSE                  UNITED STATES COURTHOUSE
              500 PEARL STREET                       300 QUARROPAS STREET
          NEW YORK, NY 10007-1312                 WHITE PLAINS, NY 10601-4150
                                   PRO SE OFFICE
                                   (212) 805-0175
Rev. 3/5/14
